         Case 1:19-cv-10214-JGK Document 15 Filed 08/13/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
MARIA J. AYALA,

                         Plaintiff,                 19-cv-10214 (JGK)

             - against -                            ORDER

SEPHORA, ET AL.,

                    Defendants.
────────────────────────────────────

JOHN G. KOELTL, District Judge:

     On July 27, 2020, the Court requested the plaintiff to

notify the Court if the plaintiff wishes to pursue the case in

view of the difficulties in serving the defendants. There has

been no response to that Order. The plaintiff should notify the

Court by August 28, 2020 whether the plaintiff wishes to pursue

the case. If the plaintiff fails to respond, the case may be

dismissed for failure to prosecute. Chambers will mail a copy of

this order to the pro se plaintiff at the docket address.

SO ORDERED.


Dated:       New York, New York
             August 13, 2020                   /s/ John G. Koeltl
                                                John G. Koeltl
                                          United States District Judge
